REVISED May 22, 2017

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                      No. 16-10493
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                May 19, 2017

CRISTINA CHEN; LESA HILL; AKWETA CLEMMER,                                      Lyle W. Cayce
                                                                                    Clerk
              Plaintiffs - Appellants

v.

IRVING INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CV-4997


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The appellants appeal the district court’s grant of summary judgment
for Irving Independent School District in an action under 42 U.S.C. § 1983 for
racial discrimination, retaliation, and related claims.                 This court has
considered this appeal on the basis of the briefs, the record, and oral argument.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 16-10493
Having done so, we conclude that the matter should be affirmed, essentially
for the reasons stated by the district court. Because the district court did not
err in granting summary judgment, we AFFIRM.




                                       2